DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-14, 21-25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (PG Pub. No. US 2019/0252297 A1).
Regarding claim 1
a plurality of fins on a substrate and extending in a first direction (¶¶ 0051, 0055-0056 & fig. 1: active fins AF extending in ‘X’ direction in substrate regions AR1 and AR2, and/or dummy fins DF extending in ‘X’ direction in substrate region MR); 
a gate (¶¶ 0056, 0068: gate structure GS including first gate line GL1) disposed over a first portion of the plurality of fins (figs. 1 and 16 among others: GL1 disposed over fins in regions AR1, MR and AR2); and 
a gate contact (¶¶ 0054, 0089: CJ3/V0) having a gate contact base (V0 and/or portion of PT1 disposed under V0) and an extended portion (PT2') that extends into an active area from the gate contact base outside the active area (fig. 16: PT2' extends in 'Y' direction into active region AR1 from V0 outside AR1),
wherein the gate is longer than the extended portion in the first direction (figs. 2A & 3: GS longer than CA/PT2, corresponding to PT2' in fig. 16, in the 'X' direction) and in a second direction different from the first direction (fig. 16: at least gate structure portion GL1 longer than PT2' in the 'Y' direction) such that an entirety of the extended portion is formed on the gate (figs. 2A-3, 16: entirety of PT2' formed on gate structure GS).
Do does not explicitly teach the gate comprises a long channel.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the gate length of Do, as a means to optimize electrical device parameters.  Increasing channel length is known in the art as a suitable means to minimize undesirable device parameters such as leakage.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of a gate channel length are implicitly disclosed in Do (length of active fin AF intersected by gate structure GS), and adjusting the gate length to meet the claimed limitation of “long channel” involves only routine skill in the art.

[AltContent: oval][AltContent: arrow][AltContent: textbox (Gate contact extension)][AltContent: arrow][AltContent: roundedrect][AltContent: roundedrect][AltContent: textbox (Gate contact base)][AltContent: oval]
    PNG
    media_image1.png
    807
    438
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1116
    528
    media_image2.png
    Greyscale





Regarding claim 2, Do teaches the semiconductor device of claim 1, wherein the extended portion has a smaller length than the gate contact base in the first direction (fig. 3: at least the bottom portion of CA, equivalent to PT2' of fig. 16, has a smaller length than at least a top portion of V0 in the 'X' direction).

Regarding claim 3, Do teaches the semiconductor device of claim 1, wherein the extended portion has generally a same length as the gate contact base in the first direction (fig. 16: bottom surface of PT2' and bottom surface of V0 have same general length in the 'X' direction).
Should applicant traverse on the grounds that the limitation of “the extended portion has generally a same length as the gate contact base in the first direction” is patentably distinct from the claim 2 limitation “the extended portion has a smaller length than the gate contact base in the first direction”, Applicant should submit evidence or identify such evidence now of record showing the inventions to be non-obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a Restriction/Election Requirement.  Where two or more related inventions are claimed, the principal question to be determined in connection with a requirement to restrict is whether or not the inventions as claimed are distinct. If they are distinct, restriction may be proper.  See MPEP § 806.05 [R-08.2012].

Regarding claims 4 and 5, Do teaches the semiconductor device of claim 1, wherein the extended portion extends over at least one of the plurality of fins (figs. 1, 3 and 16: PT2', shown as CA in fig. 3, disposed over at least a portion of fins disposed in AR1, MR and/or AR2 regions).

Regarding claim 10, Do teaches the semiconductor device of claim 1, wherein the substrate is a bulk semiconductor substrate (¶ 0067: SUB may be a semiconductor substrate).

Regarding claim 11, Do teaches the semiconductor device of claim 1, wherein the substrate is a silicon on insulator substrate (¶ 0067: SUB may be a semiconductor substrate including silicon-on-insulator).

Regarding claim 12, Do teaches the semiconductor device of claim 1, wherein the substrate comprises at least one of silicon, germanium, silicon-germanium alloy, carbon-doped silicon, carbon-doped silicon-germanium alloy, gallium arsenide or indium phosphide (¶ 0067: SUB may be a semiconductor substrate including silicon).

Regarding claim 13, Do teaches the semiconductor device of claim 1, wherein the gate contact including the extended portion and gate contact base are made of the same material (¶ 0064: first and second conductive patterns PT1 and PT2’ of contact jumper CJ3 realized as contact CA).

Regarding claim 14, Do teaches the semiconductor device of claim 13, wherein the gate contact is at least one of titanium nitride, titanium aluminum nitride, titanium aluminum, aluminum, copper or tungsten (¶ 0069: CA may include any material having electrical conductivity, for example, tungsten).

Regarding claim 21
forming a plurality of fins on a and extending in a first direction (¶¶ 0051, 0055-0056 & fig. 1: active fins AF extending in ‘X’ direction in substrate regions AR1 and AR2, dummy fins DF extending in ‘X’ direction in substrate region MR); 
forming a gate (¶¶ 0056, 0068: gate structure GS including portion GL1) disposed over a first portion of the plurality of fins (figs. 1 and 16 among others: GL1 disposed over fins in regions AR1, MR and AR2); and 
forming a gate contact (¶¶ 0054, 0089: CJ3/V0) comprising a gate contact base (V0 and/or portion of PT1 disposed under V0) and an extended portion (PT2') that extends into an active area from the gate contact base outside the active area (fig. 16: PT2' extends in 'Y' direction into active region AR1 from V0 outside AR1),
wherein the gate is longer than the extended portion in the first direction (figs. 2A & 3: GS, including spacer SP, longer than CA/PT2, corresponding to PT2' in fig. 16, in the 'X' direction) and in a second direction different from the first direction (fig. 16: at least gate structure portion GL1 longer than PT2' in the 'Y' direction) such that an entirety of the extended portion is formed on the gate (figs. 2A-3, 16: since the dimensions of GS exceed the dimensions of PT2’ in both the ‘X’ and ‘Y’ directions, the entirety of PT2' is formed on gate structure GS).
Do does not explicitly teach the gate comprises a long channel.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the gate length of Do, as a means to optimize electrical device parameters.  Increasing channel length is known in the art as a suitable means to minimize undesirable device parameters such as leakage.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of a gate channel length are implicitly 

Regarding claim 22, Do teaches the method of claim 1, wherein the extended portion has a smaller length than the gate contact base in the first direction (fig. 3: at least the bottom portion of CA, equivalent to PT2' of fig. 16, has a smaller length than at least a top portion of V0 in the 'X' direction).

Regarding claim 23, Do teaches the method of claim 1, wherein the extended portion has generally a same length as the gate contact base in the first direction (fig. 16: bottom surfaces of PT2' and V0 have same general length in the 'X' direction).
Should applicant traverse on the grounds that the limitation of “the extended portion has generally a same length as the gate contact base in the first direction” is patentably distinct from the claim 2 limitation “the extended portion has a smaller length than the gate contact base in the first direction”, Applicant should submit evidence or identify such evidence now of record showing the inventions to be non-obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a Restriction/Election Requirement.  Where two or more related inventions are claimed, the principal question to be determined in connection with a requirement to restrict is whether or not the inventions as claimed are distinct. If they are distinct, restriction may be proper.  See MPEP § 806.05 [R-08.2012].

Regarding claims 24 and 25, Do teaches the method of claim 1, wherein the extended portion extends over at least one of the plurality of fins (figs. 1, 3 and 16: PT2', shown as CA in fig. 3, disposed over active fins disposed in AR1 and/or AR2 regions, and over dummy fins DF in MR region).

Regarding claim 29, Do teaches the method of claim 21, wherein the substrate is bulk semiconductor substrate (¶ 0067) and comprises at least one of silicon, germanium, silicon-germanium alloy, carbon-doped silicon, carbon-doped silicon-germanium alloy, gallium arsenide or indium phosphide (¶ 0067: the semiconductor substrate may include silicon, germanium, silicon-germanium, or gallium-arsenide among others).

Regarding claim 30, Do teaches the method of claim 21, where the gate contact including the extended portion and gate contact base are made of the same material (¶ 0126 & figs. 24C-25: in at least one embodiment, portion of PT2’ extending into active region and portion of contact jumper outside of active region and disposed below V0 comprise electrically conductive material of CA) and formed in the same process (¶¶ 0062-0071, 0091: in at least one embodiment, PT1 and PT2 implemented using a single masking process).

Claims 6-9 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Do as applied to claims 1 and 21 above, and further in view of Lim et al. (PG Pub. No. US 2018/0175165 A1). 
Regarding claim 6, Do teaches the semiconductor device of claim 1, wherein the long channel gate is disposed over the first portion of the plurality of fins on a first portion of the substrate and the active area is a first active area of the first portion of the plurality of fins (figs. 1 and 16 among others: gate structure GS, configured with a “long” channel length, disposed over a first portion of active fins AF disposed in active region AR1), the semiconductor device further comprising: 
a second gate (¶ 0058 & fig. 16: gate structure GS comprising second gate line GL2) disposed over a second portion of the plurality of fins on a second portion of the substrate (figs. 1-2A and 16 among others: second gate portion GL2 extends to second substrate portion AR2, wherein AR2 comprises a plurality of active fins); and

Do further teaches fabricating integrated circuit devices including logic and memory circuits (¶ 0157).
Do is silent to the second gate comprising a short channel.
Lim teaches a finFET device (figs. 7A-7B among others: 10) comprising a short channel gate (134) and a long-channel gate (234).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first and second gates of Do with the lengths of Lim, as a means to provide an integrated circuit with a core transistor and a peripheral transistor (Lim, ¶ 0024), facilitating the integrated circuit functionality of Do.

Regarding claim 7, Do in view of Lim teaches the semiconductor device of claim 6, comprising a contact (Do, CJ1) formed on a long channel gate (Do, gate structure portion GL1, configured with a long channel length) in a first substrate region (Do, AR1).
Do in view of Lim as applied to claim 26 above is silent to the semiconductor device further comprising: 
a second long channel gate disposed over a third portion of the plurality of fins on a third portion of substrate; and 
a third gate contact having an extended portion that extends into an active area of the third portion of a plurality of fins from a gate contact base outside the active area,

However, Do in view of Lim does teach a third gate (Do, ¶ 0085: at least three gates formed) disposed over a third portion of the substrate (Do, AR2), the third portion of the substrate comprising a plurality of fins (Do, ¶ 0051: AR2 comprises active fins AF), and an embodiment (Do, fig. 30) wherein a third gate contact (Do, ¶ 0147: 530) has an extended portion that extends into an active area of the third portion of a plurality of fins from a gate contact base outside the active area (Do, fig. 30: 530 includes a portion extending over an unlabeled third gate line in region AR2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor device of Do in view of Lim with a second long channel gate and a third contact, such that an entirety of the another extended portion is formed on the another long channel gate, as a means to increase the functionality of the device, such as increased memory storage capacity or increased logic functionality.
Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the instant case, the second long channel gate and third gate contact are merely duplications of the first long channel gate and first gate contact disclosed by Do in view of Lim.

Regarding claim 8, Do in view of Lim teaches the semiconductor device of claim 7, wherein the first portion of the substrate, the second portion of substrate and the third portion of the substrate is isolated from each other by one or more shallow trench isolation (STI) areas (Do, ¶ 0067: active fin regions isolated by STI areas).

Regarding claim 9, Do in view of Lim teaches the semiconductor device of claim 8, wherein the first portion and third portion of the substrate is configured for analog circuits and/or radio frequency circuits and the second portion of substrate is configured for logic circuits (Do, ¶ 0157: integrated circuit with analog and logic circuits, and Lim ¶ 0024: different channel length devices configured for core/memory and driver/peripheral circuits).

Claims 26-28 are analogous to claims 6-8, written in the form of a method for forming the device of claim 6, and are rejected for the reasons above.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Do as applied to claim 1 above, and further in view of Meinhold (PG Pub. No. US 2015/0092371 A1).
Regarding claim 15, Do teaches the semiconductor device of claim 1, comprising a gate contact.
Do is silent to the dimensions of the gate contact, and therefore does not teach wherein the gate contact base has a length in a range of 30nm to 300nm.
Meinhold teaches a finfet device (¶ 0099) including a gate contact with a length in a range of 30nm to 300nm (¶ 0075: 206 has a lateral extension from 60 nm to 60 um).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate contact of Do with the dimensions of Meinhold, as a means to provide sufficient size to provide interconnectivity to other integrated circuit components.
Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding claim 16, Do in view of Meinhold teaches the semiconductor device of claim 15, wherein the gate contact base has a height in a range of 10nm to 50nm (Meinhold, ¶ 0078: several nanometers to several microns).

Regarding claim 17, Do in view of Meinhold teaches the semiconductor device of claim 15, comprising an extended portion of a gate contact (Do).
Do in view of Meinhold as applied to claim 15 above is silent to wherein the extended portion has a length that is approximately 10nm narrower than the length of the gate contact base.  However, Do in view of Meinhold does teach the size of the circuit components are optimized to meet design rules (Do, ¶ 0003), and that sizes of gate contact components are on the order of several nanometers to several microns (Meinhold, ¶ 0075).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device Do in view of Meinhold to meet the limitation “the extended portion has a length that is approximately 10nm narrower than the length of the gate contact base”, as a means to provide sufficient size to provide interconnectivity to other integrated circuit components as required by design rules.
Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding claim 18, Do in view of Meinhold teaches the semiconductor device of claim 17, wherein the extended portion has a common centerline with the gate contact base (Do, figs. 2A & 14).

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894